                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

CUMBERLAND HILL                                 CV 18-178-BLG-SPW-TJC
HOMEOWNERS’ ASSOCIATION,
aka Cumberland Hill Townhome
Association,                                    ORDER GRANTING
                                                MOTION TO APPEAR
                    Plaintiff,                  TELEPHONICALLY
vs.

QBE INSURANCE CORPORATION,
COMMUNITY ASSOCIATION
UNDERWRITERS OF AMERICA,
INC., JOHN DOES 1-V,

                    Defendants.

      Defendants have filed an unopposed motion to allow counsel to appear at the

Preliminary Pretrial Conference by telephone. (Doc. 18.) Good cause appearing,

IT IS HEREBY ORDERED that Defendants’ motion is GRANTED.

      Defendants’ counsel, Seth I. Weinstein, may appear by telephone at the

February 21, 2019 Preliminary Pretrial Conference. Counsel shall use the Court’s

conferencing system to participate in the Conference:

      1.    Dial 1-877-848-7030
      2.    Enter Access Code 5492555 #

      DATED this 28th day of January, 2019.

                                      _______________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
